COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  JESUS CABRALES,                                §              No. 08-19-00199-CR

                            Appellant,           §                Appeal from the

  v.                                             §               346thDistrict Court

  THE STATE OF TEXAS,                            §            of El Paso County, Texas

                             State.              §              (TC# 201690D04939)

                                                 §

                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until January 25, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Daniel Robledo, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before January 25, 2020.


       IT IS SO ORDERED this 23rd day of December, 2019.


                                      PER CURIAM



Before Alley, C.J., Rodriguez and Palafox, JJ.